Citation Nr: 0717540	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-07 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a left pelvic/hip 
disorder.  

3.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a bilateral 
shoulder disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 2002 to 
October 2003.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In her July 2004 claim, the veteran sought service connection 
for a bilateral hip disorder.  In November 2005, the RO 
granted service connection for stress fracture of the right 
inferior pubic ramus.  After a review of the claims file, the 
Board finds that the issue remaining on appeal is a claim for 
service connection for left pelvic/hip disorder and has so 
characterized the issue on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  In this case, medical examinations were indicated 
and were conducted.  However, given the nature of the claimed 
disabilities and the comments of the July 2005 medical 
examiner, the record contains insufficient medical evidence 
to decide the veteran's claims.  




Left pelvic/hip disorder

Service medical records report the veteran's complaints of 
right hip pain in January 2003.  X-rays that same month 
showed a normal left hip and a healing fracture of the right 
inferior pubic ramus.  In March 2003 the veteran was assessed 
with bilateral hip pain/strain.  A radiology report of an 
August 2003 bone scan indicated increased activity in the 
right inferior pubic ramus but are absent for any mention of 
the left inferior pubic ramus.  This report also indicated 
increased activity in both sacroiliac joints, perhaps worse 
on the right.  A September 2003 report, evidently from the 
orthopedic clinic, assessed the veteran with an increased 
uptake in the bilateral inferior pubic ramus with the right 
greater than the left, and the sacroiliac joints.  Following 
this report are reports of medical examinations dated in 
October 2003 and an orthopedic consult report from a November 
2003 examination.  This consult refers to stress fractures of 
only the right inferior pubic ramus, the ankle, increased 
activity in the sacroiliac joints, and minor changes in the 
L4 endplate.  However, a Medical Board Narrative Summary from 
a November 2003 examination contains conflicting information 
as it indicates that the veteran had stress fractures of both 
inferior pubic rami and that she had stress fractures of 
right inferior pubic rami.  

Compounding this confusion is the July 2005 VA examiner's 
report that the veteran had pain as the result of bilateral 
stress fractures.  While this report is of limited value 
because there is no indication of review of the service 
medical records, the examiner stated in the remarks section 
that stress fractures do not show up on plain x-rays and a 
bone scan would be necessary to verify any stress fractures.  
There is no evidence that this bone scan was ever conducted.  
Thus, coupled with the reports of bilateral hip pain during 
service, this report satisfies the low threshold needed to 
trigger VA's duty to obtain a medical examination and 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, on remand the veteran should be afforded another 
VA examination of her left hip/pelvis.  This examination 
should include a review of the medical records including 
special attention paid to the data described above.  
Additionally, a bone scan should be conducted of the 
veteran's left pubic ramus, unless the examiner provides 
clear rationale for why a bone scan is not necessary.  
Finally, the examiner must state whether the veteran 
currently suffers from any disorder of the left pelvis/hip.  
If a disorder is found, the examiner must indicate the 
underlying pathology giving rise to the disorder and whether 
any such disorder is as likely as not related to her service.  


Low back disorder

Service medical records contain a report of an August 2003 
bone scan indicating that there was increased activity seen 
in both sacroiliac joints and minor changes in the inferior 
end-plate anteriorly of the L4 vertebral body.  Service 
medical records also contain an October 2003 report of 
medical examination indicating that the veteran's "spine, 
other musculoskeletal" was abnormal.  This abnormality is 
described as lower back pain / sacro-iliac joint pain on 
palpation at L3, 4, 5, S1 and the sacro-iliac joints.  A 
summary in this report adds that there was a decreased range 
of motion.  Furthermore, the results of a November 2003 
physical examination, contained in a Medical Evaluation Board 
Narrative Summary, report that the veteran had chronic stress 
fractures of the sacroiliac joints and the inferior-anterior 
end-plate of the L4 vertebral body.  Thus, there is evidence 
of an abnormal condition of her lower back during service.

Also contained in the service medical records is report of 
medical examination and a report of medical history, both 
dated in May 2002, prior to the veteran's entrance onto 
active duty.  The report of medical examination shows the 
veteran's "spine, other musculoskeletal" to be normal.  On 
an associated report of medical history, the veteran 
indicated that she either then had or had previously had a 
back problem.  An elaboration contained in this report 
indicated that she "injured, strained low back" in February 
2002, had rest and physical therapy for three weeks and she 
had no further problems with her back.  

A veteran is presumed to be in sound condition when examined, 
accepted and enrolled in service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions that are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. §3.304(b).  A history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception.  Id.  Such determinations 
require application of medical principles.  See Id.  The 
Board is not permitted to substitute its own medical 
conclusions and must seek a medical opinion when one is 
necessary to make a decision on a claim.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).

In July 2005 examiner found the veteran to suffer from low 
back strain, but did not opine as to whether this low back 
strain was related to the veteran's service.  There is no 
indication that the examiner reviewed the veteran's service 
medical records.  Therefore, a medical examination and 
opinion is required to decide this claim.  Treatment records 
associated with the veteran's February 2002 back injury 
should also be obtained.


Bilateral shoulder disorder

Service medical records contain an October 2003 separation 
report of medical examination that the veteran's upper 
extremities were abnormal and a notation that she had 
bilateral shoulder pain on extension and abduction.  The July 
2005 VA examiner provided an underlying pathology for her 
shoulder pain as he diagnosed the veteran with bilateral 
shoulder bursitis.  Again, the low threshold of an indication 
that the veteran's bilateral shoulder bursitis may be related 
to service was provided by the examiner's statement that her 
bursitis is the result of overhead exercises.  The July 2005 
examination report is insufficient to decide this claim 
because the examiner failed to state when this exercise 
induced bursitis began, whether it is a chronic condition, 
and the probability that it is etiologically related to her 
active service.  Furthermore, there is no evidence that the 
examiner reviewed of the claims file, including her service 
medical records.  Therefore, a medical examination and 
opinion, including review of the claims file, is necessary to 
decide this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
treatment records associated with the 
veteran's low back injury, including any 
physical therapy records, dated from 
February 2002 to November 2002.

2.  Schedule the veteran for a VA 
orthopedic examination of her shoulders.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the examination.  This 
examination must include a review of the 
claims file and the examiner must indicate 
whether the claims file was reviewed.  Any 
indicated tests should be conducted.

The examiner is asked to identify all 
disorders of either shoulder and the 
underlying pathology for any disorder 
found.  

If the veteran is found to have a disorder 
of either shoulder, the examiner must 
state whether it is at least as likely as 
not (a 50 percent or greater probability) 
that the disorder had its onset during her 
active service or is related to any in-
service disease or injury.  

Rationales are required for all opinions 
provided.  

3.  Schedule the veteran for VA orthopedic 
examination of her low back.  The claims 
file and a copy of this remand must be 
made available to the examiner prior to 
the examination.  This examination must 
include a review of the claims file and 
the examiner must indicate whether the 
claims file was reviewed, in particular, 
the examiner is directed to the report of 
an August 2003 bone scan that found 
increased activity in both sacroiliac 
joints and minor changes in the inferior 
end-plate anteriorly of L4.  

All indicated tests should be performed, 
in particular, a bone scan should be 
performed to determine if there is any 
evidence of stress fractures, or their 
residuals, of the veteran's sacroiliac 
joints or any portion of L4.  If a bone 
scan is not performed, the examiner must 
provide a comprehensive explanation of why 
a bone scan was not necessary.  

The examiner is asked to identify all 
disorders of the veteran's low back and 
the underlying pathology for any disorder 
found.  

If the veteran is found to have a disorder 
of the low back, the examiner is asked to 
provide an opinion as to whether, based on 
application of medical principles, such 
disorder clearly and manifestly had its 
onset prior to the veteran's entrance onto 
active duty and, if, so, whether such pre-
existing disorder increased in severity, 
beyond its natural progression, during her 
active service.  

If the examiner determines that any 
current disorder of the lumbosacral spine 
did not precede the veteran's entrance 
onto active duty, the examiner must state 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any such disorder had its onset during her 
active service or is related to any in-
service disease or injury.  

4. Schedule the veteran for VA orthopedic 
examination of her left hip and pelvis.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the examination.  This 
examination must include a review of the 
claims file and the examiner must indicate 
whether the claims file was reviewed.  

All indicated tests should be performed, 
in particular, a bone scan should be 
performed to determine if there is any 
evidence of stress fractures, or their 
residuals, of the left inferior pubic 
ramus.  If a bone scan is not performed, 
the examiner must provide a comprehensive 
explanation of why a bone scan was not 
necessary.  

The examiner must identify all disorders 
of the left hip or pelvis and the 
underlying pathology for any disorder 
found.  

If the veteran is found to have a disorder 
of the left hip or pelvis, the examiner 
must state whether it is at least as 
likely as not (a 50 percent or greater 
probability) that such disorder of the 
left pelvis or hip had its onset during 
her active service or is related to any 
in-service disease or injury.  

5.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations.  If the 
decision with respect to any of the claims 
remains adverse to the veteran, she and 
her representative, if any, should be 
furnished a supplemental statement of the 
case and afforded an appropriate period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


